       Case 4:17-cr-00293-BSM Document 2153 Filed 07/27/21 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                          CASE NO. 4:17-CR-00293-BSM-49

CHRISTOPHER BUBER                                                          DEFENDANT

                                         ORDER

       Christopher Buber’s motion for reconsideration [Doc. No. 2128] is denied. Buber

moves for reconsideration of his motion to sever, based on the government’s notice of intent

to introduce Rule 404(b) evidence. The problem is that Buber anticipated the government

would seek to introduce 404(b) evidence when he filed the motion to sever. See Doc. No.

2078 at 1. Buber’s motion for reconsideration is denied because a motion for reconsideration

is “not a vehicle for simple reargument on the merits.” Broadway v. Norris, 193 F.3d 987,

990 (8th Cir. 1999).

       IT IS SO ORDERED this 27th day of July, 2021.



                                                   UNITED STATES DISTRICT JUDGE
